CHIEF JUSTICE BEATTY:
Given the divergent opinions, I am compelled to write separately because I believe my position is that of a centrist between the members of the Court. While I agree The Episcopal Church (“TEC”) is hierarchical, I disagree with the analy*249sis and much of the result reached by the majority. Instead, applying neutral principles of law, I would find those parishes that did not expressly accede to the Dennis Canon should retain ownership of the disputed real and personal property.28 Consequently, I concur in part and dissent in part.
As evident by all of the well-written opinions, this case evokes strong views from each member of this Court. I cannot deny that each opinion is impassioned and persuasive. Although I appreciate the merits of each view, I do not believe that emotion or religious doctrine should control purely legal analysis. Rather, distilled to its simplest form, this case involves a property dispute. Thus, irrespective of the doctrinal context in which the case arose, this legal issue is our sole concern.
In resolving this issue, I am guided by the neutral principles of law approach enunciated in All Saints and Jones and aptly discussed by former Chief Justice Toal. See All Saints Parish Waccamaw v. Protestant Episcopal Church in the Diocese of South Carolina, 385 S.C. 428, 444, 685 S.E.2d 163, 172 (2009) (applying neutral principles of law in disputes arising between a congregation and its denomination over title to church property and between the congregation’s members over corporate control; stating, “the neutral principles of law approach permits the application of property, corporate, and other forms of law to church disputes”); Jones v. Wolf, 443 U.S. 595, 603-04, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979) (holding that a state is constitutionally entitled to adopt neutral principles of law approach as a means of adjudicating church disputes; recognizing that “[t]he primary advantages of the neutral-principles approach are that it is completely secular in operation, and yet flexible enough to accommodate all forms of religious organizations and polity”).
Based on the neutral principles of law approach, I believe our analysis requires a discussion of the following sequential questions: (1) what is the legal efficacy of the Dennis Canon?; (2) does accession to the Dennis Canon equate to a creation of a legally cognizable trust?; and (3) what is the import of a decision not to accede to the Dennis Canon?
*250The answer to each of these questions is not dependent on the doctrinal validity of the Dennis Canon or a determination that TEC is hierarchical. In fact, I look no further than our state’s property and trust laws to determine whether the purported trust created by the Dennis Canon comports with the requirements of either an express or constructive trust.
Although this writing arguably complies with the statute of frauds, like Justice Toal, I would find that, standing alone, it is not sufficient to transfer title of property or create an express or constructive trust under South Carolina law. See S.C. Code Ann. § 62-7-402(a)(2) (2015) (“To be valid, a trust of real property, created by transfer in trust or by declaration of trust, must be proved by some writing signed by the party creating the trust. A transfer in trust of personal property does not require written evidence, but must be proven by clear and convincing evidence, pursuant to Section 62-7-407.”). Significantly, in the instant case, the party attempting to create the trust was not the settlor. Instead, TEC was merely the drafter of the Dennis Canon as it had no interest in the property intended to comprise the corpus of the trust. Admittedly, there is no requirement that the drafter of a trust agreement be the settlor; however, in the absence of this status, TEC was nothing more than a demanding scrivener.
Further, in my view, the Dennis Canon, by itself, does not have the force and effect to transfer ownership of property as it is not the “legally cognizable form” required by Jones. See Jones, 443 U.S. at 606, 99 S.Ct. 3020 (recognizing that courts must give effect to churches’ intent when deeds and trust documents executed by the general church “provided [the documents] are embodied in some legally cognizable form”). While the Dennis Canon may use the term “trust,” this word alone does not unequivocally convey an intention to transfer ownership of property to the national church or create an express or constructive trust. See Lollis v. Lollis, 291 S.C. 525, 530, 354 S.E.2d 559, 561 (1987) (“In order to establish a constructive trust, the evidence must be clear, definite, and unequivocal.”).
Yet, TEC argues that the parishes’ accession to the Dennis Canon created the trust. Assuming that each parish acceded in *251writing, I would agree. In my view, the Dennis Canon had no effect until acceded to in writing by the individual parishes.
Thus, in contrast to the majority, I would find the parishes that did not expressly accede to the Dennis Canon cannot be divested of their property. Because there was no writing purporting to create a trust and they took no other legal action to transfer ownership of their property, I believe these parishes merely promised allegiance to the hierarchical national church. Without more, this promise cannot deprive them of their ownership rights in their property. However, I agree with the majority as to the disposition of the remaining parishes because their express accession to the Dennis Canon was sufficient to create an irrevocable trust.29
In conclusion, I readily acknowledge the controversy surrounding this case and the ramifications of the Court’s decision. Even so, my decision cannot be driven by personal beliefs or a desired result. Strictly applying neutral principles of law, which I believe this property dispute mandates, I would affirm in part and reverse in part the order of the circuit court.

. I express no opinion concerning the rights to the service marks as I believe this determination should remain with the federal court.


. Additionally, I would find "The Trustees of the Protestant Episcopal Church” in the Diocese of South Carolina should retain title to Camp St. Christopher as my decision in no way alters the clear language of the 1951 deed conveying ownership of this property. The conveyance of Camp St. Christopher was for the explicit purpose of furthering “the welfare of the Protestant Episcopal Diocese of South Carolina.” In my view, the disassociated diocese can make no claim to being the successor to the Protestant Episcopal Church in the Diocese of South Carolina.